Case 0:20-cv-62428-XXXX Document 1 Entered on FLSD Docket 11/29/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  NAYTON CLEMENT EVANS,

                 Plaintiff,
  v.

  JOINT SECURITY SERVICES LLC D/B/A
  SIGNAL 88 SECURITY OF NORTH
  FORT LAUDERDALE,
  GERMAN VILLASENOR,

              Defendants.
  __________________________________/

                                            COMPLAINT
                                        {Jury Trial Demanded}

         Plaintiff, NAYTON CLEMENT EVANS, brings this action against Defendants, JOINT

  SECURITY SERVICES LLC D/B/A SIGNAL 88 SECURITY OF NORTH FORT

  LAUDERDALE and GERMAN VILLASENOR, pursuant to the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff NAYTON CLEMENT EVANS was a resident of the

  State of Florida and an “employee” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Defendant, JOINT SECURITY SERVICES LLC D/B/A

  SIGNAL 88 SECURITY OF NORTH FORT LAUDERDALE, was a Florida corporation with its

  principal place of business in South Florida, engaged in commerce in the field of security services,

  at all times material hereto was the “employer” of Plaintiff as that term is defined under statutes

  referenced herein, engaged along with its employees in interstate commerce, and has annual gross

  sales and/or business volume of $500,000 or more.
Case 0:20-cv-62428-XXXX Document 1 Entered on FLSD Docket 11/29/2020 Page 2 of 3




  4.     Defendant, JOINT SECURITY SERVICES LLC D/B/A SIGNAL 88 SECURITY OF

  NORTH FORT LAUDERDALE, is a resident of Miami-Dade County, Florida and was, and now

  is, a manager of Defendant, GERMAN VILLASENOR, controlled Plaintiff’s duties, hours

  worked, and compensation, and managed the day-to-day operations of GERMAN VILLASENOR.

  Accordingly, JOINT SECURITY SERVICES LLC D/B/A SIGNAL 88 SECURITY OF NORTH

  FORT LAUDERDALE was and is an “employer” of the Plaintiff within the meaning of 29 U.S.C.

  §203(d).

  5.     Two or more of Defendants’ employees handled tools, supplies, and equipment

  manfuactured outside Florida in furthernace of their business including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  6.     Plaintiff NAYTON CLEMENT EVANS worked for Defendants as an operations and

  regional manager.

  7.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for hours worked over 40 each week.

  8.     Defendants failed to pay Plaintiff’s full and proper minimum wages.

  9.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  10.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  11.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  12.    Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.
Case 0:20-cv-62428-XXXX Document 1 Entered on FLSD Docket 11/29/2020 Page 3 of 3




                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  13.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-12 above as if

  set forth herein in full.

  14.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

  liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  15.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
